IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CRAWFORD & COMPANY,                                No. 67218
                                 Appellant,
                             vs.
                 LAWRENCE RAY BARKER,                                      FILED
                                 Respondent.
                                                                           MAR 3 0 2016
                                                                         TRACE K. LtNDEMAN
                                                                      CLERK OF SUPREME COURT
                                                                      SY   S
                                                                           DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                            Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed.' The parties shall bear their own
                 costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   TRACE K. LINDE1VIAN

                                                   BY:




                 cc: Hon. Elizabeth Goff Gonzalez, District Judge
                      Janet Trost, Settlement Judge
                      Black & LoBello
                      Kemp & Kemp
                      Eighth District Court Clerk



                      "The conditional sanction imposed on March 17, 2016, was
                 automatically vacated upon the filing of the stipulation.
 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0)-1947